SERIES B-2 AND WARRANT PURCHASE AGREEMENT among Geokinetics Inc., Avista Capital Partners, L.P. and Avista Capital Partners (Offshore), L.P. Dated as of July 28, 2008, Exhibit TABLE OF CONTENTS SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Definitions 1 1.2 Computation of Time Periods 6 1.3 Terms Generally 6 1.4 Accounting Terms 6 SECTION 2. AUTHORIZATION AND ISSUANCE OF PREFERRED STOCK 6 2.1 Authorization of Issue 6 2.2 Sale and Purchase of the Preferred Stock and Warrants 6 2.3 Closing 7 2.4 Stock Certificates 7 SECTION 3. CONDITIONS TO CLOSING 7 3.1 Representations and Warranties 7 3.2 Performance; No Default under Other Agreements 7 3.3 Officer Certificate 7 3.4 Material Adverse Effect 7 3.5 Consents, Authorizations and Filings, Etc. 8 3.6 Payment of Expenses 8 3.7 Legal Opinion 8 3.8 Management Rights Agreement 8 SECTION 4. REPRESENTATIONS AND WARRANTIES 8 4.1 Due Organization; Power and Authority 8 4.2 Capitalization 9 4.3 Subsidiaries 9 4.4 Due Authorization, Execution and Delivery 9 4.5 Non-Contravention; Authorizations and Approvals 10 4.6 Financial Statements; Securities Filings 11 4.7 Absence of Undisclosed Liabilities or Events 12 4.8 No Actions or Proceedings 12 4.9 Title to Properties 13 4.10 Intellectual Property Rights 13 4.11 Taxes 14 4.12 Employee Benefit Plans 15 4.13 Investment Company Act 16 4.14 Insurance 16 4.15 Compliance with Laws; Permits; Environmental Liabilities 16 4.16 Labor and Employment Matters 17 4.17 Brokerage Fees 17 SECTION 5. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASERS 18 5.1 Purchase for Investment 18 5.2 Access to Information 18 5.3 Corporate Power; Authorization; Enforceability 19 5.4 No Actions or Proceedings 19 SECTION 6. OTHER AFFIRMATIVE COVENANTS 19 6.1 Director Representation 19 6.2 Allocation of Purchase Price 19 SECTION 7. EXPENSES, INDEMNIFICATION AND CONTRIBUTION; TERMINATION 19 7.1 Expenses 19 7.2 Indemnification 20 7.3 Survival 20 7.4 Tax Treatment of Indemnification Payments 20 SECTION 8. MISCELLANEOUS 20 8.1 Notices 20 8.2 Benefit of Agreement and Assignments 21 8.3 No Waiver; Remedies Cumulative 21 8.4 Amendments, Waivers and Consents 21 8.5 Counterparts 21 8.6 Headings 22 8.7 Survival of Covenants and Indemnities 22 8.8 Governing Law; Submission to Jurisdiction; Venue 22 8.9 Severability 23 8.10 Entirety 23 8.11 Survival of Representations and Warranties 23 8.12 Construction 23 8.13 Incorporation 23 8.14 Non-Recourse 23 8.15 Further Assurances 23 EXHIBITS: Exhibit A Form of Certificate of Designation Exhibit B Form of 2008 Warrants Exhibit C Form of Registration Rights Agreement Exhibit D Form of Opinion Exhibit E Form of Management Rights Agreement SCHEDULES: Schedule 2.2 Information relating to the Purchasers Schedule 4.2 Primary and fully diluted ownership of Capital Stock Schedule 4.3 Company and Subsidiaries Schedule 4.8 Actions or Proceedings Schedule 4.10 Intellectual Property Schedule 4.12(a) Employee Benefit Plans Schedule 4.12(b) Multi Employer Plans Schedule 4.12(c) Retiree Health and Life Benefits Schedule 4.16 Labor Matters Exhibit SERIES B-2 AND WARRANT PURCHASE AGREEMENT This
